WIGGINTON, Judge.
Appellant, the son of Otis Morgan, deceased, appeals the deputy commissioner’s order finding that the deceased’s suicide is not compensable, thereby precluding appellant from receiving workers' compensation death benefits for dependents pursuant to section 440.16, Florida Statutes. Substantial competent evidence supports the deputy commissioner’s ruling and therefore we affirm.
Appellant also has placed in issue the question of whether he is a dependent child of the deceased. The deputy commissioner found, in appellant’s favor, that appellant is a dependent. Thus, appellant’s purpose in raising the issue for review is unclear. However, in light of our affirmance of the deputy commissioner’s ruling that the suicide is not compensable, we will not address the question of dependency as it is now moot for purposes of this case.
AFFIRMED.
ROBERT P. SMITH, Jr. and BOOTH, JJ., concur.